DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 02/24/2021 have been fully considered but they are not persuasive.
Applicant argues:  “This is a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application.”
Examiner notes that the present claims seem to be obvious over the cited prior art.  Examiner suggests claiming a particular algorithm by which Applicant intends to automate an admitted prior art activity, such as “division processing.” For example, does the intended apparatus actually perform the steps of classifying the image pixels into bright and not bright, and does it perform the steps of counting the pixels? 
Regarding section 103, Applicant argues:  “AAPA (JP 2005-214860, Kurata), hereafter Kurata, discloses a tire testing apparatus …”
Examiner notes that AAPA is not limited to Kurata, it applies to all that Applicant has identified as conventional in describing the perceived problem in the prior art.  A statement by an applicant in the specification or made during prosecution identifying the prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. 
Applicant argues:  “That is, in Kurata, the video camera 110 is installed under the measuring instrument installed surface 92, which is a flat surface, … In the paragraph, it explains a problem solved by the disclosed invention that processing for the pattern matching in the drum-type tire testing apparatus is harder than that of the flatsurface type tire testing apparatus, as disclosed in Patent Literature 1 (JP 2005-214860 A, Kurata), and "the drum-type tire testing apparatus" itself is not admitted as a Prior Art because Patent Literature 1 (JP 2005-214860 A, Kurata) cited in the Specification does not disclose the drum-type tire testing apparatus.”
Examiner notes: The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Here, AAPA in the Specification describes a problem directed to the prior art in “the case of a drum-type tire testing apparatus that images a tire while bringing the tire into contact with a drum and rotating the tire, there is a problem”  See AAPA, Specification, Paragraph 7.  Applicant refers to this as a well-established type of an apparatus upon which Applicant intends to improve. And pertinent prior art (KR 2009046181 and DE 10318058) confirms that this is indeed a reference to an apparatus type that is well-established in the art.  



Regarding Claim 2, Applicant argues:  “However, Ulrich fails to disclose the feature of "the division processing unit, in each of the divided regions, performs processing for repeating the division of the region until a number of bright spot pixels in the region becomes less than a threshold value" as claimed in claim 2. Therefore, claim 2 is patentable over Kurata and Ulrich.”
Examiner notes that Applicant names image model points as “bright spot pixels” without further context or limitation.  Ulrich is directed to reducing the number of model points if the model is too big for processing as well. It seems that both the AAPA and Ulrich regard the reduction of pixels/model points to be evaluated as a beneficial process for large models or wide images.
Applicant may wish to relate a particular desired number of bright spot pixels (or perhaps a particular ratio of bright spot pixels to other pixels) to a particular improvement in tire inspection process, or to specify in the claims if the claimed apparatus itself performs the processing that classifies and counts the number of pixels in the image. 
Response to Amendment
Examiner withdraws the rejection of Claims 1-5 under 35 U.S.C. 112(b) in view of the amendments.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the 
Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); M.P.E.P 2144.04(III); FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). A claimed improvement by use of a computer requires a nexus to a particularly claimed algorithm and may not come “solely from the capabilities of a general-purpose computer.” FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Generally, Examiner notes that Specification describes Applicant’s invention as an improvement of a prior art method by performing an automation of “range setting” or 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as identified and described in the Specification (“AAPA”) in view of US 20100231744 to Ulrich (“Ulrich”). 
Note that AAPA also refers to JP 2005-214860 (“Kurata”) which was provided in an IDS.  See Specification, Paragraph 5.
Regarding Claim 1:  “A tire testing apparatus of a drum type, comprising:
a drum including a transmission portion on an outer circumferential surface;  (In defining a perceived problem in the prior art, Specification refers to “the case of a drum-type tire testing apparatus that images a tire while bringing the tire into contact with a drum and rotating the tire, there is a problem”  See AAPA, Specification, Paragraph 7. Also note pertinent prior art below that confirms that drum-type tire testing apparatus is an apparatus that is long established in the art.)
an imaging device that images a ground contact surface of a tire from an inside of the drum via the transmission portion;  (“imaging a ground 
a ground contact surface imaging processing unit that images, using the imaging device, the ground contact surface when the tire is brought into ground contact with the transmission portion;  (“imaging a ground contact surface of the tire and performing image processing therefor.”  See AAPA, Specification, Paragraph 2.)
an edging processing unit that performs edging processing for image information of the imaged ground contact surface of the tire;  (“Such edge detection processing is processing for detecting an outline included in the image information, and includes a variety of known methods.”  AAPA, Specification, Paragraph 38.  Thus AAPA indicates that is a known example of image processing treated above.)
a division processing unit that performs division processing for the image information subjected to the edging processing into regions which satisfy a resolution condition;  (Note that this element is obvious as a general statement of automating a manual activity of the prior art:  “such range setting is manually performed by an operator or the like” which provides an image division that satisfies a resolution condition required for pattern matching as performed by the claim.  See AAPA, Specification, Paragraphs 6-7.  See treatment of general automations of manual activity above and additional embodiments below.)
a matching processing unit that performs matching processing by using the divided regions; and  (“a range in which the part is modeled is 
a slip amount calculation processing unit that calculates a slip amount by using a result of the matching processing and a ground contact surface moving amount generated by a rotation amount of the drum.”  (“a range in which the part is modeled is subjected to pattern matching, whereby a slip amount is specified.”  AAPA, Specification, Paragraphs 6 and 2.)
For purposes of compact prosecution, note that AAPA does not teach a pertinent embodiment within the scope of the claims for the claim language:  “a division processing unit that performs division processing for the image information subjected to the edging processing into regions which satisfy a resolution condition;” which may be directed to automatically identifying a particular pixel pattern in an image, such as an edge region of interest.  
Ulrich teaches the above claim embodiment in the context of machine vision used in industrial inspection (with which the claims are concerned):  “In many object recognition systems the object is described by its edges … The present invention provides a method for automatically determining the minimum size of object parts that are included in the model.”   Ulrich, Paragraphs 6-7, 25, Figs. 5-7, and industrial inspection application in Paragraph 3.  Note that this corresponds closely to the embodiments in Specification, Paragraphs 12, 39 and Figs. 11 and 16.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 2:  “The tire testing apparatus according to claim 1, wherein the division processing unit:
divides the image information subjected to the edging processing into regions with a size; and  (“set the range in which the part is modeled,” which defines the division of the image into an image range which is subjected to pattern matching as claimed. AAPA, Specification, Paragraph 6.  )
in each of the divided regions, performs processing for repeating the division of the region until a number of bright spot pixels in the region becomes less than a threshold value.”  (“For large models, the number of model points [i.e. division or range of pixels] can be reduced [further divided] without a decrease of robustness or accuracy. This can be done by eliminating a sufficient number of model points [i.e. pixels], such that an optimum number 
Regarding Claim 3:  “The tire testing apparatus according to claim 1, wherein 
the matching processing unit performs matching processing for matching the divided region and image information of the ground contact surface of the tire, (“a range in which the part is modeled is subjected to pattern matching, whereby a slip amount is specified.”  AAPA, Specification, Paragraph 6.  Also see object recognition by matching of the imaged and modeled object edges in Ulrich, Paragraphs 6 and 10.)
the image information being subjected to the edging processing at different time from the divided region, with each other.”  (This claim language is not clear as to what operation is included or excluded.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this claim language can be exemplified by matching the edge processed and selected [divided] part of a test image to an edge processed and selected part in a model [or a template] image.  See Specification, Paragraph and Fig. 15.  Prior art teaches a similar example in Ulrich, Paragraphs 3, 10 and Fig. 12, where “the model of the object is generated from an image of the object” taken at a previous time, and “A similarity measure can be used to compare the discrete poses of the model with the run-time image, in which the object should be recognized.”  See statement of motivation in Claim 1.)
Regarding Claim 4:  “The tire testing apparatus according to claim 1, wherein the slip amount calculation processing unit:
computes a coordinate of a point at a position in the divided region and a coordinate of a corresponding point in the matched region and thereby calculates a displacement;  (“When computing the coordinates of the modeled portion as to the each of the images, a change in the coordinates serves as a displacement of the modeled portion.”  AAPA, Kurata, Abstract.)
and calculates the slip amount by using the calculated displacement.”  (“the slip amount has been obtained by imaging a ground contact surface of the tire and performing image processing therefor.”  AAPA, Specification, Paragraph 2, and AAPA, Kurata, Abstract.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note KR 2009046181 and DE 10318058 to Mohren (“Mohren “) that exemplify a drum type tire testing apparatus that Specification describes as prior art intended to be improved: “Tire test bed (1) in which a tire (4) is placed in position against a rotating drum (2) surface (7). A sensor (8) is mounted within the test surface, with the sensor flush with the outer surface of the drum. The sensor, e.g. a CCD or CMOS camera, acts as a total reflection sensor. A multiplicity of sensors is let into the drum surface, with the number between 2 and 100,000.”  Mohren , Abstract.
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are 
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.